Citation Nr: 1228635	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  11-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for claimed bilateral knee disorder.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board observes that the Veteran is currently incarcerated.  A review of the record shows that the Veteran has not been afforded a VA examination in connection with adjudication of his claim.  In addition, VA did not adequately explain why an opportunity for a hearing with the Board was not possible in this case.  Hence, a remand is required before this matter is ready for appellate handling.   

The duty to assist incarcerated Veterans requires VA to "tailor its assistance to meet the peculiar circumstances of confinement."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Such individuals "are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood, 1 Vet. App. at 193). 

The Court has recognized that VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the veteran's incarceration.  E.g. Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding that the Secretary lacked the authority to compel the warden of a state prison to release a veteran for psychiatric examination).  

The Veteran requested a hearing in a June 2011 statement.  In his August 2011VA Form 9 (Substantive Appeal), he requested a hearing by way of videoconference technology.  The Veteran was scheduled for a hearing at the RO in December 2011, but could not attend.  In a December 2011 letter VA informed the Veteran that there were no provisions to holding hearings with the Board other than at the RO or a VA field office.  The Veteran withdrew his request for a hearing in a January 2012 statement because of his inability to travel to the hearing locations.

VA has procedures to accommodate incarcerated claimants who request a hearing. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2005) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. 1, ch. 4 sec1(j) (2005) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to allow a Veteran to appear for a hearing, the RO should inquire as to whether the correctional institution has the equipment to facilitate an electronic videoconference hearing.

In an April 2011 and May 2011 statement, the Veteran requested that he be rescheduled for a VA examination.  He identified himself as an incarcerated Veteran and requested assistance in coordinating transportation for the rescheduled VA examination. 

In a July 2010 rating decision, the RO denied service connection for the Veteran's claim for failure to report for a May 2011 VA examination.  

In this case, the Veteran reports injuring both knees during service.  His service treatment records reveal treatment for right knee injury of an unknown etiology.  The Veteran reported left knee injury during service in an August 1982 report of medical history. 

In November 2010, the Veteran submitted copies of treatment records from the Texas Department of Criminal Justice showing a diagnosis and treatment for bilateral knee patellofemoral syndrome.  He also is shown to have undergone surgery on the right knee in 2009.

Thus, to the extent that the Veteran is shown to have been rendered medical attention for his knee disorders, the RO should determine whether he could be scheduled for an examination at the correctional institution.  See, e.g., 38 U.S.C.A. § 5711 (West 2011).  

VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility to examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  All efforts to schedule a VA examination must be documented in the claims folder.

Additionally, the Veteran also has identified having had private medical treatment for his claimed knee conditions, but the record does not reflect sufficient attempts to obtain these records.  While this case is in remand status, the RO should attempt to obtain any outstanding treatment records of treatment that have not been associated with the claims file.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his claim.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, ect.) of scheduling the Veteran for hearing by way of videoconference technology from the facility in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2005).  

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

2.  The RO should take appropriate steps to contact the Veteran in order to have him provide information about all medical treatment received for the claimed bilateral knee condition since service.  Based on his response, the RO should take action to request copies of all treatment records from any identified health care provider. 

This should include copies of any treatment records from the Texas Department of Criminal Justice dated after September 2010.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.  

3.  The RO then should attempt to have the Veteran scheduled for an examination to determine the nature and likely etiology of the claimed bilateral knee disorder.  

If it is not possible for the Veteran to appear for a VA examination, the RO should ascertain whether an examination could be conducted at the correctional facility where he is incarcerated in order to determine the current nature and severity of the claimed bilateral knee disorder.  

The VA examiner should provide detailed clinical findings to include complete range of motion results and notations as to any functional loss due to pain or painful motion, weakened movement, premature or excess fatigability or incoordination.  The examiner should also discuss the extent to which the Veteran may experience instability or recurrent subluxation.  

4.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran, and he should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

